Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
             An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claim 14, line 4, “the processor” was changed to -- a processor--.
In claim 14, line 4, “the computer device” was changed to -- a computer device --.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:   The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claims 1, and 14, all prior art fail to teach or suggest, alone or in combination, the recited computer system and machine-implemented method that allows a processing unit operatively coupled to memory to receive a statement targeting a first recipient group and to access a corpus of historical statements, the corpus of historical statements comprising: at least one first historical statement addressed to the first recipient group; at least one second historical statement addressed to a second recipient group not targeted by the received statement; and optionally at least one third historical statement addressed to a third recipient group, at least one recipient of which is not targeted by the received statement; a match manager operatively coupled to the processing unit, the match manager to: determine a match between the first recipient group targeted by the received statement and the first recipient group to which the at least one first historical statement is addressed and select the at least one first historical statement based on the match; determine an absence of a match between the first recipient group targeted by the received statement and the second recipient group to which the at least one second historical statement is addressed and disregarding the at least one second historical statement based on the absence of the match; optionally determine that the third recipient group satisfies a commonality threshold with the first recipient group and optionally select the third historical statement based on satisfaction of the commonality threshold; optionally identify at least one historical cross-statement between the first recipient group and the third recipient group satisfying the commonality threshold and optionally select the at least one historical cross-statement; an artificial intelligence (AI) platform in communication with the processing unit, comprising: a natural language (NL) manager to apply natural language processing (NLP) to the received statement, the selected at least one first historical statement, optionally the at least one third historical statement, and optionally the at least one historical cross-statement, to generate corresponding content data; an AI manager to assess the content data corresponding to the received statement for an inconsistency with the content data corresponding to the selected at least one first historical statement, the optionally selected at least one third historical statement, the optionally selected at least one historical cross-statement, or any combination thereof; and a director to provide a notification of the inconsistency.
The following is an examiner’s statement of reasons for allowance:   The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claim 8, all prior art fail to teach or suggest, alone or in combination, the recited computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by a processor that allows to receive a statement targeting a first recipient group; access a corpus of historical statements, the corpus of historical statements comprising: at least one first historical statement addressed to the first recipient group; at least one second historical statement addressed to a second recipient group not targeted by the received statement; and optionally at least one third historical statement addressed to a third recipient group, at least one recipient of which is not targeted by the received statement; determine a match between the first recipient group targeted by the received statement and the first recipient group to which the at least one first historical statement is addressed and select the at least one first historical statement based on the match; determine an absence of a match between the first recipient group targeted by the received statement and the second recipient group to which the at least one second historical statement is addressed and disregard the at least one second historical statement based on the absence of the match; optionally determine that the third recipient group satisfies a commonality threshold with the first recipient group and optionally select the third historical statement based on satisfaction of the commonality threshold; optionally identify at least one historical cross-statement between the first recipient group and the third recipient group satisfying the commonality threshold and optionally select the at least one historical cross-statement; apply natural language processing (NLP) to the received statement, the selected at least one first historical statement, optionally the at least one third historical statement, and optionally the at least one historical cross-statement to generate corresponding content data; assess the content data corresponding to the received statement for an inconsistency with the content data corresponding to the selected at least one first historical statement, the optionally selected at least one third historical statement, the optionally selected at least one historical cross-statement, or any combination thereof; and provide a notification of the inconsistency.

Claims 2-7, 9-13 and 15-20 are dependent upon their respective independent claims, therefore, these claims are also allowed.

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD S ELAHEE/                                                                                                                                                                                                      MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
July 1, 2022